ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


  IMMUNITÉS ET PROCÉDURES PÉNALES
       (GUINÉE ÉQUATORIALE c. FRANCE)

          DEMANDE EN INDICATION
        DE MESURES CONSERVATOIRES


       ORDONNANCE DU 7 DÉCEMBRE 2016




                2016
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


IMMUNITIES AND CRIMINAL PROCEEDINGS
       (EQUATORIAL GUINEA v. FRANCE)

        REQUEST FOR THE INDICATION
         OF PROVISIONAL MEASURES


          ORDER OF 7 DECEMBER 2016

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            mesures conservatoires, ordonnance du 7 décembre 2016,
                                          C.I.J. Recueil 2016, p. 1148




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                Provisional Measures, Order of 7 December 2016,
                                           I.C.J. Reports 2016, p. 1148




                                                                                1109
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157304-6




5 CIJ1109.indb 2                                                                            9/11/17 15:50

                                     7 DÉCEMBRE 2016

                                      ORDONNANCE




  IMMUNITÉS ET PROCÉDURES PÉNALES
   (GUINÉE ÉQUATORIALE c. FRANCE)

         DEMANDE EN INDICATION
        DE MESURES CONSERVATOIRES




IMMUNITIES AND CRIMINAL PROCEEDINGS
   (EQUATORIAL GUINEA v. FRANCE)

        REQUEST FOR THE INDICATION
         OF PROVISIONAL MEASURES




                                     7 DECEMBER 2016

                                         ORDER

                                                                   1148




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2016                                       2016
                                                                           7 December
                           7 December 2016                                 General List
                                                                             No. 163


IMMUNITIES AND CRIMINAL PROCEEDINGS
               (EQUATORIAL GUINEA v. FRANCE)

                REQUEST FOR THE INDICATION
                 OF PROVISIONAL MEASURES



                               ORDER


Present: Vice-President Yusuf, Acting President ; President Abraham ;
         Judges Owada, Tomka, Bennouna, Cançado Trindade,
         Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhandari,
         Robinson, Crawford, Gevorgian ; Judge ad hoc Kateka ;
         Registrar Couvreur.


  The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Articles 41 and 48 of the Statute of the Court and
Articles 73, 74 and 75 of the Rules of Court,
  Makes the following Order :
  Whereas :
  1. On 13 June 2016, the Government of the Republic of Equatorial
Guinea (hereinafter “Equatorial Guinea”) ﬁled in the Registry of the
Court an Application instituting proceedings against the French Republic
(hereinafter “France”) with regard to a dispute concerning
    “the immunity from criminal jurisdiction of the Second Vice-
    President of the Republic of Equatorial Guinea in charge of Defence

                                                                      4

      immunities and criminal proceedings (ord. 7 XII 16)             1149

  and State Security [Mr. Teodoro Nguema Obiang Mangue], and
  the legal status of the building which houses the Embassy of Equatorial
  Guinea, both as premises of the diplomatic mission and as State
  property”.
2. At the end of its Application, Equatorial Guinea
  “respectfully requests the Court :
  (a) With regard to the French Republic’s failure to respect the sov-
      ereignty of the Republic of Equatorial Guinea,
        (i) to adjudge and declare that the French Republic has breached
            its obligation to respect the principles of the sovereign equal-
            ity of States and non-interference in the internal aﬀairs of
            another State, owed to the Republic of Equatorial Guinea in
            accordance with international law, by permitting its courts to
            initiate criminal legal proceedings against the Second
            Vice-President of Equatorial Guinea for alleged oﬀences
            which, even if they were established, quod non, would fall
            solely within the jurisdiction of the courts of Equatorial
            Guinea, and by allowing its courts to order the attachment of
            a building belonging to the Republic of Equatorial Guinea
            and used for the purposes of that country’s diplomatic mis-
            sion in France ;
  (b) With regard to the Second Vice-President of the Republic of
      Equatorial Guinea in charge of Defence and State Security,
        (i) to adjudge and declare that, by initiating criminal proceedings
            against the Second Vice-President of the Republic of Equato-
            rial Guinea in charge of Defence and State Security, His
            Excellency Mr. Teodoro Nguema Obiang Mangue, the French
            Republic has acted and is continuing to act in violation of its
            obligations under international law, notably the United
            Nations Convention against Transnational Organized Crime
            and general international law ;
       (ii) to order the French Republic to take all necessary measures
            to put an end to any ongoing proceedings against the Second
            Vice-President of the Republic of Equatorial Guinea in charge
            of Defence and State Security ;
      (iii) to order the French Republic to take all necessary measures to
            prevent further violations of the immunity of the Second
            Vice-President of Equatorial Guinea in charge of Defence and
            State Security and to ensure, in particular, that its courts do
            not initiate any criminal proceedings against the Second Vice-
            President of the Republic of Equatorial Guinea in the future ;
  (c) With regard to the building located at 42 Avenue Foch in Paris,
        (i) to adjudge and declare that, by attaching the building located
            at 42 Avenue Foch in Paris, the property of the Republic of

                                                                          5

         immunities and criminal proceedings (ord. 7 XII 16)           1150

             Equatorial Guinea and used for the purposes of that coun-
             try’s diplomatic mission in France, the French Republic is in
             breach of its obligations under international law, notably the
             Vienna Convention on Diplomatic Relations and the United
             Nations Convention [against Transnational Organized
             Crime], as well as general international law ;
        (ii) to order the French Republic to recognize the status of the
             building located at 42 Avenue Foch in Paris as the property
             of the Republic of Equatorial Guinea, and as the premises of
             its diplomatic mission in Paris, and, accordingly, to ensure its
             protection as required by international law ;
    (d) In view of all the violations by the French Republic of interna-
        tional obligations owed to the Republic of Equatorial Guinea,

          (i) to adjudge and declare that the responsibility of the French
              Republic is engaged on account of the harm that the viola-
              tions of its international obligations have caused and are con-
              tinuing to cause to the Republic of Equatorial Guinea ;
         (ii) to order the French Republic to make full reparation to the
              Republic of Equatorial Guinea for the harm suﬀered, the
              amount of which shall be determined at a later stage.”
   3. In its Application, Equatorial Guinea seeks to found the Court’s
jurisdiction, ﬁrst, on the Optional Protocol concerning the Compulsory
Settlement of Disputes to the Vienna Convention on Diplomatic Rela-
tions of 18 April 1961 (hereinafter the “Optional Protocol”), and, second,
on Article 35 of the United Nations Convention against Transnational
Organized Crime of 15 November 2000 (hereinafter the “Convention
against Transnational Organized Crime”).

  4. In accordance with Article 40, paragraph 2, of the Statute of the
Court, the Registrar immediately communicated the Application to the
French Government. He also notiﬁed the Secretary-General of the United
Nations of this ﬁling.
  5. Pending the notiﬁcation provided for by Article 40, paragraph 3,
of the Statute by transmission of the printed bilingual text of the Appli-
cation to the Members of the United Nations through the Secretary-
General, the Registrar informed those States of the ﬁling of the Appli-
cation and its subject.
  6. Since the Court included upon the Bench no judge of the nationality
of Equatorial Guinea, the latter proceeded to exercise the right conferred
upon it by Article 31, paragraph 2, of the Statute to choose a judge ad hoc
to sit in the case ; it chose Mr. James Kateka.
  7. By an Order dated 1 July 2016, the Court ﬁxed 3 January 2017 and
3 July 2017 as the respective time-limits for the ﬁling of a Memorial by
Equatorial Guinea and a Counter-Memorial by France.


                                                                           6

         immunities and criminal proceedings (ord. 7 XII 16)           1151

  8. On 29 September 2016, Equatorial Guinea submitted a Request for
the indication of provisional measures, referring to Article 41 of the Stat-
ute and to Articles 73, 74 and 75 of the Rules of Court.
  9. At the end of its request for the indication of provisional measures,
Equatorial Guinea asks the Court, “pending its judgment on the merits,
to indicate the following provisional measures :
    (a) that France suspend all the criminal proceedings brought against
        the Vice-President of the Republic of Equatorial Guinea, and
        refrain from launching new proceedings against him, which might
        aggravate or extend the dispute submitted to the Court ;
    (b) that France ensure that the building located at 42 Avenue Foch
        in Paris is treated as premises of Equatorial Guinea’s diplomatic
        mission in France and, in particular, assure its inviolability, and
        that those premises, together with their furnishings and other
        property thereon, or previously thereon, are protected from any
        intrusion or damage, any search, requisition, attachment or any
        other measure of constraint ;
    (c) that France refrain from taking any other measure that might
        cause prejudice to the rights claimed by Equatorial Guinea and/
        or aggravate or extend the dispute submitted to the Court, or
        compromise the implementation of any decision which the Court
        might render.”
  10. Equatorial Guinea also requested “the President of the Court, as
provided for in Article 74, paragraph 4, of the Rules of Court, to call
upon France to act in such a way as will enable any order the Court may
make on the request for provisional measures to have its appropriate
eﬀect”.
  11. The Registrar immediately transmitted a copy of the Request for
the indication of provisional measures to the French Government, in
accordance with Article 73, paragraph 2, of the Rules of Court. He also
notiﬁed the Secretary-General of the United Nations of this ﬁling.
  12. By a letter dated 3 October 2016, the Vice-President of the Court,
acting as President in the case, drew the attention of France, in accor-
dance with Article 74, paragraph 4, of the Rules of Court, “to the need to
act in such a way as will enable any order the Court may make on the
request for provisional measures to have its appropriate eﬀects”.

  13. A copy of that letter was transmitted, for information, to the Gov-
ernment of Equatorial Guinea.
  14. By letters dated 3 October 2016, the Registrar informed the Parties
that, pursuant to Article 74, paragraph 3, of the Rules, the Court had
ﬁxed 17, 18 and 19 October 2016 as the dates for the oral proceedings on
the request for the indication of provisional measures.

 15. On 14 October 2016, France submitted to the Court several docu-
ments related to the case.

                                                                          7

        immunities and criminal proceedings (ord. 7 XII 16)              1152

  16. At the public hearings held on 17, 18 and 19 October 2016, oral
observations on the request for the indication of provisional measures
were presented by :
On behalf of Equatorial Guinea: H.E. Mr. Carmelo Nvono Nca,
                                Mr. Jean-Charles Tchikaya,
                                Sir Michael Wood,
                                Mr. Maurice Kamto.
On behalf of France:            Mr. François Alabrune,
                                Mr. Alain Pellet,
                                Mr. Hervé Ascensio.
 17. At the end of its second round of oral observations, Equatorial
Guinea asked the Court to indicate the following provisional measures :
       “On the basis of the facts and law set out in our Request of 29 Sep-
    tember 2016, and in the course of the present hearing, Equatorial
    Guinea respectfully asks the Court, pending its judgment on the mer-
    its, to indicate the following provisional measures :
    (a) that France suspend all the criminal proceedings brought against
         the Vice-President of the Republic of Equatorial Guinea, and
         refrain from launching new proceedings against him, which might
         aggravate or extend the dispute submitted to the Court ;
    (b) that France ensure that the building located at 42 Avenue Foch
         in Paris is treated as premises of Equatorial Guinea’s diplomatic
         mission in France and, in particular, assure its inviolability, and
         that those premises, together with their furnishings and other
         property thereon, or previously thereon, are protected from any
         intrusion or damage, any search, requisition, attachment, conﬁs-
         cation or any other measure of constraint ;
    (c) that France refrain from taking any other measure that might
         cause prejudice to the rights claimed by Equatorial Guinea and/
         or aggravate or extend the dispute submitted to the Court, or
         compromise the implementation of any decision which the Court
         might render.”
  18. At the end of its second round of oral observations, France made
the following statement :
        “For the reasons explained by its representatives at the hearings on
    the request for the indication of provisional measures in the case con-
    cerning Immunities and Criminal Proceedings (Equatorial Guinea v.
    France), the French Republic asks the Court :
      (i) to remove the case from its List ;
     (ii) or, failing that, to reject all the requests for provisional measures
          made by Equatorial Guinea.”
  19. During the hearings, questions were put by certain Members of the
Court to Equatorial Guinea, to which replies were given in writing. Avail-

                                                                             8

         immunities and criminal proceedings (ord. 7 XII 16)            1153

ing itself of the possibility given to it by the Court, France submitted
written comments on Equatorial Guinea’s replies to those questions.


                                       *
                                   *       *


                        I. Factual Background

   20. Beginning in 2007, certain associations and private individuals
lodged complaints with the Paris public prosecutor against certain Afri-
can Heads of State and members of their families in respect of allegations
of “misappropriation of public funds in their country of origin, the pro-
ceeds of which have allegedly been invested in France”.
   21. One of these complaints, ﬁled on 2 December 2008 by the associa-
tion Transparency International France, was declared admissible by the
French courts, and a judicial investigation was opened in respect of the
handling of misappropriated public funds, complicity in the misappro-
priation of public funds, misuse of corporate assets and complicity in mis-
use of corporate assets, and concealment of each of these oﬀences. The
investigation focused, in particular, on the methods used to ﬁnance the
acquisition of movable and immovable assets in France by several indi-
viduals, including the son of the President of Equatorial Guinea, Mr. Teo-
doro Nguema Obiang Mangue, who was at the time Minister for
Agriculture and Forestry of Equatorial Guinea.
   22. The investigations more speciﬁcally concerned the way in which
Mr. Teodoro Nguema Obiang Mangue acquired various objects of consid-
erable value and a building located at 42 Avenue Foch in Paris. On 28 Sep-
tember 2011, cars belonging to Mr. Teodoro Nguema Obiang Mangue, that
were parked at 42 Avenue Foch, were attached and removed by the police.
On 14, 15 and 16 February 2012, searches of the building at 42 Avenue
Foch were conducted, during which additional items were attached and
removed. The investigating judge considered that the investigations had
shown, inter alia, that the building had been wholly or partly paid for out of
the proceeds of the oﬀences under investigation and that its real owner was
Mr. Teodoro Nguema Obiang Mangue. He consequently ordered the
attachment (saisie pénale immobilière) of the building on 19 July 2012. This
decision was subsequently upheld by the Chambre de l’instruction, before
which Mr. Teodoro Nguema Obiang Mangue had lodged an appeal.
   23. As part of the investigation, the police questioned a number of
individuals. In particular, they sought to question Mr. Teodoro
Nguema Obiang Mangue on two occasions in 2012. Mr. Teodoro Nguema
Obiang Mangue, who became Second Vice-President of Equatorial
Guinea in charge of Defence and State Security on 21 May 2012, main-
tained that he was immune from the jurisdiction of the French Courts
and declined to appear.

                                                                            9

         immunities and criminal proceedings (ord. 7 XII 16)           1154

   24. An arrest warrant was issued against Mr. Teodoro Nguema Obi-
ang Mangue on 13 July 2012. He challenged this measure before the
Chambre de l’instruction, but that court took the view that he was not
entitled to any form of immunity from criminal process in respect of acts
allegedly committed by him in France in his private capacity. It further
noted that he had refused to appear or to respond to the summonses sent
to him.
   25. Since they were unable to question him, the French judicial author-
ities, by a request dated 14 November 2013, sought international mutual
assistance in criminal matters from the Equatorial Guinean judicial
authorities, under Article 18 of the Convention against Transnational
Organized Crime, asking them to transmit a summons to Mr. Teodoro
Nguema Obiang Mangue to attend a ﬁrst appearance.
   26. The judicial authorities of Equatorial Guinea accepted the request
for mutual assistance on 4 March 2014. They then executed that request
and, on 18 March 2014, following a hearing held in Malabo, Equatorial
Guinea, in which the French investigating judges participated by video-
link, Mr. Teodoro Nguema Obiang Mangue was indicted by the French
judiciary
    “for having in Paris and on national territory during 1997 and until
    October 2011 . . . assisted in making hidden investments or in con-
    verting the direct or indirect proceeds of a felony or misdemean-
    our . . . by acquiring a number of movable and immovable assets and
    paying for a number of services”.

On 19 March 2014, a notice cancelling the summons (avis de cessation de
recherches) for Mr. Teodoro Nguema Obiang Mangue was issued by the
French investigating judge.
  27. On 31 July 2014, Mr. Teodoro Nguema Obiang Mangue applied to
the Chambre de l’instruction de la Cour d’appel to annul the indictment,
on the ground that he enjoyed immunity from jurisdiction in his capacity
as Second Vice-President of Equatorial Guinea in charge of Defence and
State Security. However, the Cour d’appel rejected his application by a
judgment of 11 August 2015. The Cour de cassation, by a judgment of
15 December 2015, rejected the argument that Mr. Teodoro Nguema
Obiang Mangue enjoyed immunity and upheld the indictment.

   28. The investigation was declared to be completed and, on 23 May
2016, the Financial Prosecutor ﬁled ﬁnal submissions “seeking separation
of the complaints, their dismissal or their referral to the Tribunal correc-
tionnel”. On 5 September 2016, the investigating judges of the Paris Tri-
bunal de grande instance ordered the referral of Mr. Teodoro Nguema
Obiang Mangue — who, by a presidential decree of 21 June 2016, had
been appointed as the Vice-President of Equatorial Guinea in charge of
Defence and State Security — for trial before the Tribunal Correctionnel
for alleged oﬀences committed between 1997 and October 2011. On

                                                                         10

         immunities and criminal proceedings (ord. 7 XII 16)           1155

21 September 2016, the Financial Prosecutor issued a summons ordering
Mr. Teodoro Nguema Obiang Mangue to appear before the 32nd Cham-
bre correctionnelle of the Paris Tribunal correctionnel on 24 October 2016
for a “hearing on the merits”.
  29. The Assistant Financial Prosecutor subsequently informed
Mr. Teodoro Nguema Obiang Mangue’s counsel, in an e-mail dated
26 September 2016, that the hearing was merely intended to “raise a pro-
cedural issue”. He explained that, having noted an irregularity (namely,
that the operative part of the referral order did not mention the relevant
texts setting out the criminalization and punishment of oﬀences), the
Public Prosecutor’s Oﬃce was of the view that the Tribunal correctionnel
should settle that issue before addressing the merits of the case.
  30. On 24 October 2016, the Tribunal correctionnel sent the proceed-
ings back to the Public Prosecutor’s Oﬃce so that it could return the case
to the investigating judge for the purpose of regularizing the referral
order ; it also stated that the trial hearings would be held from 2 to
12 January 2017.


                      II. Prima Facie Jurisdiction

   31. The Court may indicate provisional measures only if the provisions
relied on by the Applicant appear, prima facie, to aﬀord a basis on which
its jurisdiction could be founded, but need not satisfy itself in a deﬁnitive
manner that it has jurisdiction as regards the merits of the case (see, for
example, Questions relating to the Seizure and Detention of Certain Docu-
ments and Data (Timor-Leste v. Australia), Provisional Measures, Order
of 3 March 2014, I.C.J. Reports 2014, p. 151, para. 18).

   32. In the present case, Equatorial Guinea seeks to found the jurisdic-
tion of the Court, ﬁrst, on Article 35 of the Convention against Trans-
national Organized Crime, and, second, on the Optional Protocol to the
Vienna Convention on Diplomatic Relations (see paragraph 3 above).
However, at the hearings, Equatorial Guinea relied only upon Article 35
in respect of its claim regarding the immunity of Mr. Teodoro Nguema
Obiang Mangue. The Court will therefore proceed on the basis that the
Optional Protocol to the Vienna Convention is invoked by Equatorial
Guinea only in relation to the claim regarding the alleged inviolability of
the premises at 42 Avenue Foch.
   33. The Court must therefore ﬁrst seek to determine whether the juris-
dictional clauses contained in these instruments do indeed confer upon it
prima facie jurisdiction to rule on the merits, enabling it — if the other
necessary conditions are fulﬁlled — to indicate provisional measures.

  34. Equatorial Guinea and France ratiﬁed the Convention against
Transnational Organized Crime on 7 February 2003 and 29 October
2002, respectively. Neither of them entered reservations to that instru-

                                                                          11

        immunities and criminal proceedings (ord. 7 XII 16)           1156

ment, which came into force on 29 September 2003. Further, Equatorial
Guinea and France have been parties to the Vienna Convention on
Diplomatic Relations (hereinafter the “Vienna Convention”) since
29 September 1976 and 30 January 1971 respectively, and to the Optional
Protocol since 4 December 2014 and 30 January 1971, respectively.
Neither Equatorial Guinea nor France entered reservations to the
Protocol.

  35. Article 35 of the Convention against Transnational Organized
Crime provides that :
       “1. States Parties shall endeavour to settle disputes concerning
    the interpretation or application of this Convention through negoti-
    ation.
       2. Any dispute between two or more States Parties concerning the
    interpretation or application of this Convention that cannot be settled
    through negotiation within a reasonable time shall, at the request of
    one of those States Parties, be submitted to arbitration. If, six months
    after the date of the request for arbitration, those States Parties are
    unable to agree on the organization of the arbitration, any one
    of those States Parties may refer the dispute to the International
    Court of Justice by request in accordance with the Statute of the
    Court.”
  36. As regards the Optional Protocol to the Vienna Convention, its
ﬁrst three articles read as follows :
                                    “Article I
       Disputes arising out of the interpretation or application of the Con-
    vention shall lie within the compulsory jurisdiction of the Interna-
    tional Court of Justice and may accordingly be brought before the
    Court by an application made by any party to the dispute being a
    Party to the present Protocol.
                                    Article II
       The parties may agree, within a period of two months after one
    party has notiﬁed its opinion to the other that a dispute exists, to
    resort not to the International Court of Justice but to an arbitral
    tribunal. After the expiry of the said period, either party may bring
    the dispute before the Court by an application.

                                   Article III
      1. Within the same period of two months, the parties may agree to
    adopt a conciliation procedure before resorting to the International
    Court of Justice.
      2. The conciliation commission shall make its recommendations
    within ﬁve months after its appointment. If its recommendations are

                                                                         12

         immunities and criminal proceedings (ord. 7 XII 16)           1157

    not accepted by the parties to the dispute within two months after
    they have been delivered, either party may bring the dispute before
    the Court by an application.”
   37. The Court notes that both Article 35, paragraph 2, of the Conven-
tion against Transnational Organized Crime and Article I of the Optional
Protocol make the Court’s jurisdiction conditional on the existence of a
dispute arising out of the interpretation or application of the Convention
to which they relate. At this stage of the proceedings, the Court must ﬁrst
establish whether, prima facie, such a dispute existed on the date the
Application was ﬁled, since, as a general rule, it is on that date, according
to the jurisprudence of the Court, that its jurisdiction must be determined
(see Questions relating to the Obligation to Prosecute or Extradite (Bel-
gium v. Senegal), Provisional Measures, Order of 28 May 2009, I.C.J.
Reports 2009, p. 148, para. 46).
   38. The Court also notes that the Convention against Transnational
Organized Crime sets out procedural requirements with which the parties
must comply after a dispute arises in order for the Court to have jurisdic-
tion. Under Article 35, paragraph 2, of that instrument, the dispute
referred to the Court must be a dispute that “cannot be settled through
negotiation within a reasonable time”. That provision also states that the
dispute must be submitted to arbitration at the request of one of the par-
ties to the dispute and that it may be referred to the Court only if the
parties are unable to agree on the organization of the arbitration within
six months of the date of the request.

   39. Article I of the Optional Protocol does not impose any procedural
requirements. However, Articles II and III of that instrument provide
that parties may resort to alternative methods of dispute settlement,
namely arbitration and conciliation ; in such circumstances, the seisin of
the Court is subject to certain preconditions.
   40. The Court therefore will have to consider these diﬀerent proce-
dural aspects of the Convention against Transnational Organized Crime
and of the Optional Protocol, if it considers that there exists, prima facie,
a dispute arising out of “the interpretation or application” of the conven-
tions concerned.

       (1) The Convention against Transnational Organized Crime
   41. Equatorial Guinea asserts that a dispute exists between the Parties
concerning the application of Article 4 of the Convention against Trans-
national Organized Crime. That provision, entitled “Protection of sover-
eignty”, reads as follows :
       “1. States Parties shall carry out their obligations under this Con-
    vention in a manner consistent with the principles of sovereign equal-
    ity and territorial integrity of States and that of non-intervention in
    the domestic aﬀairs of other States.

                                                                          13

         immunities and criminal proceedings (ord. 7 XII 16)           1158

       2. Nothing in this Convention entitles a State Party to undertake
    in the territory of another State the exercise of jurisdiction and per-
    formance of functions that are reserved exclusively for the authorities
    of that other State by its domestic law.”
   42. In its Request for the indication of provisional measures, Equato-
rial Guinea contends that “[t]he personal immunity of the Vice-President”
and “the inviolability of the building” located at 42 Avenue Foch in Paris
“derive from the principles of sovereign equality of States and non-
interference in States’ internal aﬀairs”, principles to which reference is
explicitly made in Article 4, paragraph 1, of the Convention. While it
accepts that the claim in respect of the building at 42 Avenue Foch and
the one relating to the immunity of the Vice-President are closely linked
in the criminal proceedings instituted in France, Equatorial Guinea main-
tains that jurisdiction in respect of one claim is not dependent upon juris-
diction in respect of the other.
   43. According to Equatorial Guinea, Article 4 of the Convention is not
merely a “general guideline”, in light of which the other provisions of the
Convention should be interpreted. The principles of sovereign equality
and non-intervention to which that Article refers encompass important
rules of customary or general international law, in particular those relat-
ing to the immunities of States and the immunity of certain holders of
high-ranking oﬃce in the State. In the Applicant’s view, the rules in ques-
tion are binding on States when they apply the Convention as they are
embodied in the above-mentioned principles. Equatorial Guinea thus
claims that, when initiating proceedings against the Vice-President of
Equatorial Guinea, France was obliged, in applying the Convention —
and in particular Articles 6 (Criminalization of the laundering of proceeds
of crime), 12 (Conﬁscation and seizure), 14 (Disposal of conﬁscated pro-
ceeds of crime or property) and 18 (Mutual legal assistance) thereof — to
respect the rules relating to the immunity ratione personae of the
Vice-President of Equatorial Guinea, deriving from Article 4 of that
instrument. It adds that the provision on the basis of which France initi-
ated proceedings against the Vice-President of Equatorial Guinea (Arti-
cle 324-1 of the French Penal Code) represents implementing legislation
for the Convention.


                                     *
   44. For its part, France denies the existence of a dispute concerning the
application of the Convention, and, consequently, that the Court has
jurisdiction. In its view, the reference in Article 4 to the principles of
sovereign equality and territorial integrity of States, and to that of non-
intervention in the domestic aﬀairs of other States, indicates the manner
in which the other provisions of the Convention must be applied. France
thus maintains that Article 4, paragraph 1, is merely a “general guide-

                                                                         14

         immunities and criminal proceedings (ord. 7 XII 16)            1159

line . . . which clariﬁes the manner in which the other provisions of the
treaty should be implemented” ; it does not give rise to autonomous legal
obligations.
   45. France adds that the provisions of the Convention which Equato-
rial Guinea claims were not implemented in accordance with the princi-
ples set out in Article 4 of that instrument (Arts. 6, 12, 14 and 18), for the
most part (Arts. 6, 12 and 14) do nothing more than oblige States to
legislate or regulate. As regards Article 18 of the Convention, France notes
that it requested mutual legal assistance from Equatorial Guinea in this
case and that the latter raised not the slightest objection on the basis of
the rules relating to the immunity ratione personae of its Vice-President.
France further observes that the proceedings against Mr. Teo-
doro Nguema Obiang Mangue were instituted not on the basis of the
Convention, but under provisions of the French Penal Code, provisions
which “were in no way adopted to give eﬀect to the Convention”, since
French criminal legislation was already “in complete conformity with the
obligations laid down by the . . . Convention”.

   46. Consequently, France considers that the Court has no jurisdiction,
on the basis of Article 35, paragraph 2, of the said Convention, to enter-
tain Equatorial Guinea’s requests concerning the alleged violation of its
sovereignty and the purported interference by France in its domestic
aﬀairs. In particular, it asserts that the Court has no jurisdiction to enter-
tain Equatorial Guinea’s requests relating to the immunity ratione
personae claimed by Mr. Teodoro Nguema Obiang Mangue.


                                     * *
   47. It is clear from the case ﬁle that the Parties have expressed diﬀering
views on Article 4 of the Convention against Transnational Organized
Crime. Nonetheless, in order to determine, even prima facie, whether a
dispute within the meaning of Article 35, paragraph 2, of the Convention
exists, the Court cannot limit itself to noting that one of the Parties main-
tains that the Convention applies, while the other denies it. It must ascer-
tain whether the acts complained of by Equatorial Guinea are prima facie
capable of falling within the provisions of that instrument and whether,
as a consequence, the dispute is one which the Court has jurisdiction
ratione materiae to entertain pursuant to Article 35, paragraph 2, of
the Convention (see Legality of Use of Force (Yugoslavia v. Belgium),
Provisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I),
p. 137, para. 38).
   48. The Court notes that the obligations under the Convention consist
mainly in requiring the States parties to introduce in their domestic legis-
lation provisions criminalizing certain transnational oﬀences — such as
participation in an organized criminal group (Art. 5), laundering the pro-
ceeds of crime (Art. 6), the active or passive corruption of public oﬃcials

                                                                           15

         immunities and criminal proceedings (ord. 7 XII 16)            1160

(Art. 8) and the obstruction of justice (Art. 23) — and to take measures
aimed at combatting these crimes (notably measures to combat money
laundering (Art. 7), measures against corruption (Art. 9), measures to
enable conﬁscation and seizure (Art. 12), as well as the disposal of conﬁs-
cated proceeds of crime or property (Art. 14)). An international co-
operation mechanism is also provided for with regard to these crimes
(international co-operation for purposes of conﬁscation (Art. 13), extra-
dition (Art. 16), transfer of sentenced persons (Art. 17), mutual legal
assistance (Art. 18) and joint investigations (Art. 19)). Under the terms of
the Convention, the States parties must, if they have not already done so,
legislate against the transnational oﬀences set out in the said instrument
and participate in the international co-operation mechanism referred to
therein.

   49. The purpose of Article 4 of the Convention is to ensure that the
States parties to the Convention perform their obligations in accordance
with the principles of sovereign equality, territorial integrity of States and
non-intervention in the domestic aﬀairs of other States. The provision
does not appear to create new rules concerning the immunities of holders
of high-ranking oﬃce in the State or incorporate rules of customary inter-
national law concerning those immunities. Accordingly, any dispute
which might arise with regard to “the interpretation or application” of
Article 4 of the Convention could relate only to the manner in which the
States parties perform their obligations under that Convention. It appears
to the Court, however, that the alleged dispute does not relate to the
manner in which France performed its obligations under Articles 6, 12, 14
and 18 of the Convention, invoked by Equatorial Guinea. The alleged
dispute, rather, appears to concern a distinct issue, namely whether the
Vice-President of Equatorial Guinea enjoys immunity ratione personae
under customary international law and, if so, whether France has vio-
lated that immunity by instituting proceedings against him.

   50. Consequently, the Court considers that, prima facie, a dispute
capable of falling within the provisions of the Convention against Trans-
national Organized Crime and therefore concerning the interpretation or
the application of Article 4 of that Convention does not exist between the
Parties. Thus, it does not have prima facie jurisdiction under Article 35,
paragraph 2, of that instrument to entertain Equatorial Guinea’s request
relating to the immunity of Mr. Teodoro Nguema Obiang Mangue. It is
therefore not necessary for it to examine whether the procedural condi-
tions set out in that provision are met (see paragraph 38). As the Conven-
tion is the only instrument which Equatorial Guinea invoked as a basis
for jurisdiction in relation to the claimed immunity of Mr. Teo-
doro Nguema Obiang Mangue, it follows from the above ﬁnding that the
Court cannot indicate provisional measures of protection in relation to
that claimed immunity.


                                                                           16

         immunities and criminal proceedings (ord. 7 XII 16)           1161

          (2) The Optional Protocol to the Vienna Convention
                       on Diplomatic Relations
  51. Equatorial Guinea also claims that a dispute exists between the
Parties regarding the application of Article 22 of the Vienna Convention,
which reads as follows :
       “1. The premises of the mission shall be inviolable. The agents of
    the receiving State may not enter them, except with the consent of the
    head of the mission.
       2. The receiving State is under a special duty to take all appropri-
    ate steps to protect the premises of the mission against any intrusion
    or damage and to prevent any disturbance of the peace of the mission
    or impairment of its dignity.
       3. The premises of the mission, their furnishings and other prop-
    erty thereon and the means of transport of the mission shall be
    immune from search, requisition, attachment or execution.”

   52. Equatorial Guinea contends that France, in the proceedings against
Mr. Teodoro Nguema Obiang Mangue, has disregarded the legal status
of the building located at 42 Avenue Foch in Paris “as premises of its
diplomatic mission in France”.
   53. The Applicant claims that, on 4 October 2011, it informed the
French Ministry of Foreign Aﬀairs that for a number of years it had had
the building located at 42 Avenue Foch at its disposal and that it used the
building “for the performance of the functions of its diplomatic mission
without having given [the Ministry’s] services oﬃcial notiﬁcation thereof”.
It contends that it has since consistently aﬃrmed the diplomatic status of
the building through no less than some 30 diplomatic exchanges.
   54. Equatorial Guinea maintains that, notwithstanding the immunity
that the building on Avenue Foch should enjoy under the Vienna Con-
vention, it was searched on four occasions between 2011 and 2016, and
was attached (saisie pénale immobilière) on 19 July 2012.
   55. The Applicant thus considers that, “by failing to recognize the
building as the premises of the diplomatic mission”, France has breached
its obligations owed to Equatorial Guinea under the Vienna Convention,
in particular Article 22 thereof.
   56. Equatorial Guinea stresses that it has protested consistently and
that it has, at the same time, sought to settle the dispute through negotia-
tion, conciliation or arbitration. In this regard, it refers to a memoran-
dum dated 26 October 2015, in which it transmitted to France an “oﬀer
of conciliation and arbitration”, on the basis, in particular, of Articles I
and II of the Optional Protocol to the Vienna Convention. Equatorial
Guinea asserts that it reiterated that oﬀer in a Note Verbale dated 6 Jan-
uary 2016, in which it renewed its commitment to ﬁnding a diplomatic
solution to the dispute arising from the so-called “ill-gotten gains” case.
Lastly, Equatorial Guinea recalls that, on 2 February 2016, it transmitted

                                                                         17

         immunities and criminal proceedings (ord. 7 XII 16)            1162

to France a memorandum setting out its position on the questions form-
ing the subject of the dispute and that, on that occasion, it once again
reiterated its oﬀer of settlement through conciliation and arbitration. The
Applicant states that, on 17 March 2016, the French Ministry of Foreign
Aﬀairs responded that it was “unable to accept the oﬀer of settlement” on
the grounds that “the facts mentioned . . . [had] been the subject of court
decisions in France and [remained] the subject of ongoing legal proceed-
ings”.
   57. Equatorial Guinea considers that, in light of the foregoing, the
Court has jurisdiction under the Optional Protocol. In its Application,
Equatorial Guinea contended that the Court had jurisdiction under Arti-
cle I of that instrument and that Articles II and III thereof did not restrict
its right to bring these proceedings before the Court.

                                      *
   58. France, for its part, contends that the building located at 42 Ave-
nue Foch cannot be considered as housing the premises of Equatorial
Guinea’s mission in France. It points out that, prior to the Note Verbale
from the Embassy of Equatorial Guinea dated 4 October 2011 (see para-
graph 53 above), the Protocol Department of the French Ministry of For-
eign Aﬀairs had never been informed of the existence of those premises ;
that not a single piece of correspondence from the Embassy was ever sent
to the Ministry from that address ; that the Embassy of Equatorial Guinea
had not requested any particular measures — concerning protection, in
particular — in relation to those premises ; and that no requests for tax
exemption for them were ever presented, “as [had been done] for the only
Embassy premises known to the French authorities, and which are located
at another address: 29 Boulevard de Courcelles”. France explains that the
French Ministry of Foreign Aﬀairs had therefore replied to Equatorial
Guinea, on 11 October 2011, “that it did not consider the building to
form part of the premises of the diplomatic mission”.
   59. France further states that several items of correspondence show
that the manner in which the use of the building was subsequently pre-
sented varied. According to France, it was not until 27 July 2012 that
Equatorial Guinea described the premises of 42 Avenue Foch as housing,
as from that date, the diplomatic mission itself. At the hearings, France
acknowledged that the Embassy oﬃces of Equatorial Guinea seemed to
have been transferred to that address at that time. It nonetheless stated,
in its comments on Equatorial Guinea’s replies to the questions put by
judges at the hearings, that the French Ministry of Foreign Aﬀairs had
“consistently” recalled that it did not consider the building to form part
of the premises of Equatorial Guinea’s diplomatic mission “even when
the French authorities consented to occasional protection measures for
that building”.
   60. As regards the searches carried out in the building in question,
France states that they were conducted at the request of the French judi-

                                                                           18

         immunities and criminal proceedings (ord. 7 XII 16)            1163

cial authorities, in the context of a lawful procedure, and that they took
place only in 2011 and 2012. It maintains that, since that time, there have
been no measures of constraint in connection with the building, nor any
intrusion therein. Regarding the attachment (saisie pénale immobilière) of
the building, France asserts that it has “only a provisional eﬀect” and that
it was justiﬁed by the fact that the investigations had revealed that the
building at 42 Avenue Foch had, in all likelihood, been wholly or partly
acquired with the proceeds from the oﬀences falling within the scope of
the judicial investigation into Mr. Teodoro Nguema Obiang Mangue.
   61. The Respondent considers, moreover, that the “ﬁnding that the
Court lacks prima facie jurisdiction” to rule, on the basis of the Conven-
tion against Transnational Organized Crime, on Equatorial Guinea’s
requests with regard to the alleged immunities of Mr. Teodoro Nguema
Obiang Mangue “impacts” on the fate of its requests in respect of the
building at 42 Avenue Foch. It explains that there is “no risk of the build-
ing being conﬁscated or sold until Mr. [Teodoro Nguema] Obi-
ang [Mangue] has been deﬁnitively convicted of money laundering”. Since
the Court, in France’s view, does not have prima facie jurisdiction over
the requests relating to the alleged immunities of the Vice-President of
Equatorial Guinea, it also lacks jurisdiction over the requests relating to
the building located on 42 Avenue Foch.

   62. Lastly, as regards Equatorial Guinea’s oﬀer of conciliation and
arbitration, France conﬁrms that it could not pursue it because, under the
principle of the independence of the judiciary, and owing to the fact that
French criminal law does not allow for proceedings to be stopped by
way of a compromise, the French Government had no means of put-
ting an end to the criminal proceedings against Mr. Teodoro Nguema
Obiang Mangue.

                                     * *

  63. The Court recalls that Article I of the Optional Protocol provides
that the Court has jurisdiction over disputes relating to the interpretation
or application of the Vienna Convention (see paragraph 36 above).

   64. It further recalls that Articles II and III of the Optional Protocol
provide that the parties may agree, within a period of two months after
one party has notiﬁed its opinion to the other that a dispute exists, to
resort to arbitration or conciliation. After the expiry of that period, either
party may bring the dispute before the Court by an application. How-
ever, as the Court had occasion to note in the case concerning United
States Diplomatic and Consular Staff in Tehran (United States of Amer-
ica v. Iran), the terms of the said Articles II and III,
    “when read in conjunction with those of Article I and with the Pre-
    amble to the Protoco[l], make it crystal clear that they are not to be

                                                                           19

         immunities and criminal proceedings (ord. 7 XII 16)           1164

    understood as laying down a precondition of the applicability of the
    precise and categorical provision contained in Article I establishing
    the compulsory jurisdiction of the Court in respect of disputes arising
    out of the interpretation or application of the Vienna Convention”
    (Judgment, I.C.J. Reports 1980, pp. 25-26, para. 48).
  The Court then speciﬁed as follows :
      “Articles II and III provide only that, as a substitute for recourse
    to the Court, the parties may agree upon resort either to arbitration
    or to conciliation. It follows, ﬁrst, that Articles II and III have no
    application unless recourse to arbitration or conciliation has been
    proposed by one of the parties to the dispute and the other has
    expressed its readiness to consider the proposal. Secondly, it follows
    that only then may the provisions in those articles regarding a two
    months’ period come into play, and function as a time-limit upon the
    conclusion of the agreement as to the organization of the alternative
    procedure.” (Ibid., p. 26, para. 48 (emphasis in the original).)

In the present case, the Court notes that, while Equatorial Guinea did
indeed propose to France recourse to conciliation or arbitration, France
did not express its readiness to consider that proposal ; the Respondent
even expressly stated that it could not pursue it. Articles II and III of the
Protocol thus in no way aﬀect any jurisdiction the Court might have
under Article I.
   65. In light of the foregoing, the Court will examine only Article I of
the Protocol in determining whether it has prima facie jurisdiction to
entertain the merits of Equatorial Guinea’s claim relating to the building
located at 42 Avenue Foch. It will accordingly ascertain whether, on the
date the Application was ﬁled, a dispute arising out of the interpretation
or application of the Vienna Convention appeared to exist between the
Parties.
   66. In this regard, the Court notes that the Parties do indeed appear to
have diﬀered, and still diﬀer today, on the question of the legal status of
the building located at 42 Avenue Foch in Paris. While Equatorial Guinea
has maintained at various times that the building houses the premises of
its diplomatic mission and must therefore enjoy the immunities aﬀorded
under Article 22 of the Vienna Convention, France has consistently
refused to recognize that this is the case, and claims that the property has
never legally acquired the status of “premises of the mission”. In the view
of the Court, there is therefore every indication that, on the date the
Application was ﬁled, a dispute existed between the Parties as to the legal
status of the building concerned.
   67. In order to determine whether it has jurisdiction — even prima facie —
the Court must also ascertain whether such a dispute is one over which it
might have jurisdiction ratione materiae on the basis of Article I of the
Optional Protocol. In this regard, the Court notes that the rights apparently

                                                                          20

         immunities and criminal proceedings (ord. 7 XII 16)            1165

at issue may fall within the scope of Article 22 of the Vienna Convention,
which guarantees the inviolability of diplomatic premises, and that the acts
alleged by the Applicant in respect of the building on Avenue Foch appear to
be capable of contravening such rights. Indeed, the premises which, accord-
ing to Equatorial Guinea, house its diplomatic mission in France were
searched on several occasions and were attached (saisie pénale immobilière) ;
they could also be subject to other measures of a similar nature.
   68. The aforementioned elements suﬃciently establish, at this stage,
the existence between the Parties of a dispute capable of falling within the
provisions of the Vienna Convention and concerning the interpretation or
application of Article 22 thereof.
   69. Consequently, the Court considers that it has prima facie jurisdic-
tion under Article I of the Optional Protocol to the Vienna Convention to
entertain this dispute. It is of the view that it may, on this basis, examine
Equatorial Guinea’s request for the indication of provisional measures, in
so far as it concerns the inviolability of the building located at 42 Avenue
Foch in Paris.

                                       *
                                   *       *

   70. The Court has held in the past that where there is a manifest lack
of jurisdiction, it can remove the case from the List at the provisional
measures stage (Legality of Use of Force (Yugoslavia v. Spain), Provi-
sional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (II), p. 773,
para. 35 ; Legality of Use of Force (Yugoslavia v. United States of
America), Provisional Measures, Order of 2 June 1999, I.C.J. Reports
1999 (II), p. 925, para. 29). Conversely, where there is no such manifest
lack of jurisdiction, the Court cannot remove the case at that stage
(Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda), Provisional Measures,
Order of 10 July 2002, I.C.J. Reports 2002, p. 249, para. 91). In the pres-
ent case, there being no manifest lack of jurisdiction, the Court cannot
accede to France’s request that the case be removed from the List.


             III. The Rights whose Protection Is Sought
                     and the Measures Requested

   71. The power of the Court to indicate provisional measures under
Article 41 of the Statute has as its object the preservation of the respective
rights claimed by the parties in a case, pending its decision on the merits
thereof. It follows that the Court must be concerned to preserve by such
measures the rights which may subsequently be adjudged by it to belong
to either party. Therefore, the Court may exercise this power only if it is
satisﬁed that the rights asserted by the party requesting such measures are
at least plausible (see, for example, Questions relating to the Seizure and

                                                                           21

         immunities and criminal proceedings (ord. 7 XII 16)            1166

Detention of Certain Documents and Data (Timor-Leste v. Australia),
Provisional Measures, Order of 3 March 2014, I.C.J. Reports 2014, p. 152,
para. 22).
   72. Moreover, a link must exist between the rights which form the sub-
ject of the proceedings before the Court on the merits of the case and the
provisional measures being sought (ibid., para. 23).

                                     * *
   73. Equatorial Guinea maintains that the rights that it is seeking to
protect are: (i) the right to respect for the principles of sovereign equality
and non-intervention, as provided for by Article 4 of the Convention
against Transnational Organized Crime; (ii) the right to respect for the
rules of immunity that derive from fundamental principles of the interna-
tional legal order, in particular the immunity ratione personae of certain
holders of high-ranking oﬃce in a State, and the immunity from enforce-
ment enjoyed by States in regard to their property ; and (iii) the right to
respect for the inviolability of the premises of its diplomatic mission, as
provided for by the Vienna Convention.
   74. Having found that it does not have prima facie jurisdiction to
entertain the alleged violations of the Convention against Transnational
Organized Crime, the Court will address only Equatorial Guinea’s alleged
right to “the inviolability of the premises of its diplomatic mission”, in
respect of which Article 22 of the Vienna Convention is invoked.
   75. In this regard, France contends that the building on Avenue Foch
does not fall within the category of “premises of the [diplomatic] mission”
of Equatorial Guinea in Paris and that it was “disguised”, in haste and
with a certain amount of improvisation, either as the Embassy of Equato-
rial Guinea in France, or as the residence of the Permanent Delegate to
UNESCO. In this regard, France refers in particular to a letter dated
14 February 2012 addressed to the President of the French Republic by
the President of the Republic of Equatorial Guinea, in which the latter
indicated that the Permanent Representative to UNESCO resided at that
time in the building in question. According to the Respondent, Equato-
rial Guinea’s allegations cannot hide the fact that the building never
legally acquired the status of “premises of the mission”. Therefore, claim-
ing that this amounts to “legal window-dressing”, France argues that to
recognize the building as an “oﬃce of the mission” would be “to sanction
a fait accompli resulting from a[n] . . . abuse of right”.
   76. Moreover, with regard to Equatorial Guinea’s request for provi-
sional measures concerning furnishings and other property which were in
the building and which were seized and removed from it (see paragraph 22
above), this has no relation, according to France, with the use of the
building for the purposes of the diplomatic mission and “is unrelated to
the subject-matter of the dispute”.

                                     * *
                                                                           22

         immunities and criminal proceedings (ord. 7 XII 16)           1167

   77. The Court notes that Equatorial Guinea maintains that it acquired
the building located at 42 Avenue Foch on 15 September 2011 and has
used it for its diplomatic mission in France as from 4 October 2011, which
the Applicant claims to have indicated to the Respondent on several
occasions. The Court further notes that Equatorial Guinea contends that,
since that date, the building in question has been searched a number of
times and has been attached (saisie pénale immobilière) — acts which, in
the view of the Applicant, infringe the inviolability of those premises.
   78. At this stage of the proceedings, the Court is not called upon to
determine deﬁnitively whether the right which Equatorial Guinea wishes
to see protected exists ; it need only decide whether the right claimed by
Equatorial Guinea on the merits, and for which it is seeking protection, is
plausible (See Questions relating to the Seizure and Detention of Certain
Documents and Data (Timor-Leste v. Australia), Provisional Measures,
Order of 3 March 2014, I.C.J. Reports 2014, p. 153, para. 26).

   79. Given that the right to the inviolability of diplomatic premises is a
right contained in Article 22 of the Vienna Convention, that Equatorial
Guinea claims that it has used the building in question as premises of its
diplomatic mission in France since 4 October 2011, and that France
acknowledges that, from the summer of 2012, certain services of the
Embassy of Equatorial Guinea appear to have been transferred to
42 Avenue Foch (see paragraph 59 above), it appears that Equato-
rial Guinea has a plausible right to ensure that the premises which it
claims are used for the purposes of its mission are accorded the protec-
tions required by Article 22 of the Vienna Convention.

                                     *
   80. The Court now turns to the issue of the link between the rights
claimed and the provisional measures requested.
   81. The purpose of the provisional measures sought by Equatorial
Guinea in point (b) of the submissions which it presented at the end of
the oral proceedings is :
    “that France ensure that the building located at 42 Avenue Foch in
    Paris is treated as premises of Equatorial Guinea’s diplomatic mission
    in France and, in particular, assure its inviolability, and that those
    premises, together with their furnishings and other property thereon,
    or previously thereon, are protected from any intrusion or damage,
    any search, requisition, attachment, conﬁscation or any other meas-
    ure of constraint” (see paragraph 17 above).
The Court considers that, by their very nature, these measures are aimed
at protecting the right to the inviolability of the building which Equato-
rial Guinea presents as housing the premises of its diplomatic mission in
France. It concludes that a link exists between the right claimed by Equa-
torial Guinea and the provisional measures being sought.

                                                                         23

         immunities and criminal proceedings (ord. 7 XII 16)               1168

           IV. Risk of Irreparable Prejudice and Urgency

  82. The Court, pursuant to Article 41 of its Statute, has the power to
indicate provisional measures when irreparable prejudice could be caused
to rights which are the subject of judicial proceedings (see, for example,
Questions relating to the Seizure and Detention of Certain Documents and
Data (Timor-Leste v. Australia), Provisional Measures, Order of 3 March
2014, I.C.J. Reports 2014, p. 154, para. 31).
  83. However, the power of the Court to indicate provisional measures
will be exercised only if there is urgency, in the sense that there is a real
and imminent risk that irreparable prejudice will be caused to the rights
in dispute before the Court gives its ﬁnal decision (ibid., para. 32). The
Court must therefore consider whether such a risk exists at this stage of
the proceedings.

                                      * *
   84. Equatorial Guinea maintains that there is a “serious risk of irrepa-
rable prejudice to [its] rights . . . with regard to the building located at
42 Avenue Foch in Paris”. It contends, ﬁrst, that because Mr. Teo-
doro Nguema Obiang Mangue has been referred before the Tribunal cor-
rectionnel, the building is now exposed, as a result of the order of
attachment (saisie pénale immobilière), to a risk of judicial conﬁscation
which could occur at any moment. It follows, according to Equatorial
Guinea, that the building could be sold at auction and the diplomatic
mission could be evicted. Equatorial Guinea also submits that there is a
permanent risk of intrusion, either by the police and the French judicial
authorities, or by private individuals, which aﬀects its Embassy’s capacity
to conduct its daily activities.
   85. Equatorial Guinea considers that there is urgency in so far as, not-
withstanding the raising of a “procedural issue” at the hearing on
24 October 2016 (see paragraph 29), the referral to the Tribunal correc-
tionnel is “irrevocable”. Since a trial is, in its view, “inevitab[le]”, the con-
ﬁscation of the property could occur at any moment.

                                       *
  86. France, for its part, contends that there is no risk of imminent con-
ﬁscation of the building located at 42 Avenue Foch. It points out that
under French law attachment of property (saisie pénale immobilière) has
only a provisional eﬀect : the owner of the building cannot sell it, but he
may continue to use it freely until the courts have issued a ﬁnal ruling on
the merits of the case. France explains that, under French criminal law,
conﬁscation is an additional penalty which could only potentially be
ordered, in the light of the circumstances of the case, if Mr. Teo-
doro Nguema Obiang Mangue was sentenced to at least one year’s
imprisonment. In other words, it could not be ordered by the Tribunal

                                                                              24

         immunities and criminal proceedings (ord. 7 XII 16)           1169

correctionnel without the defendant ﬁrst having been found guilty, and it
could not be put into eﬀect until all avenues of appeal have been
exhausted. Accordingly, any ﬁnal decision on conﬁscation would not be
rendered for several years.
  87. In response to the arguments advanced by Equatorial Guinea with
regard to the hearing on 24 October 2016, France asserts that the sole
purpose of that hearing was to remedy the fact that there was no refer-
ence to the texts setting out the criminalization and punishment of
oﬀences in the referral order, and that the scheduling of the hearing does
not create any urgency or engender any prejudice of any kind.

                                    * *
   88. As the Court has previously observed (see paragraph 66 above),
the record before the Court shows that France does not accept that the
building forms part of the premises of Equatorial Guinea’s diplomatic
mission in France, and refuses to grant it the immunity — and thus the
corresponding protection — aﬀorded to such premises under the Vienna
Convention. Consequently, there is a continuous risk of intrusion.
   89. The Court has noted above (see paragraph 77) that the building
located at 42 Avenue Foch has already been searched a number of times
in the context of the proceedings brought against Mr. Teo-
doro Nguema Obiang Mangue. While the Parties disagree as to whether
any searches have been conducted recently, they recognize that such acts
did indeed occur in 2011 and 2012. Given that it is possible — as France
has moreover indicated — that, during the hearing on the merits, the Tri-
bunal correctionnel may, of its own initiative or at the request of a party,
request further investigation or an expert opinion, it is not inconceivable
that the building on Avenue Foch will be searched again. If that were to
happen, and if it were established that the building houses the premises of
Equatorial Guinea’s diplomatic mission, the daily activities of that
mission — the representation of a sovereign State — would risk being
seriously impeded, as a result, for example, of the presence of police
oﬃcers or the seizure of documents, some of which might be highly
conﬁdential.
   90. It follows from the foregoing that there is a real risk of irreparable
prejudice to the right to inviolability of the premises that Equato-
rial Guinea presents as being used as the premises of its diplomatic mis-
sion in France. Indeed, any infringement of the inviolability of the
premises may not be capable of remedy, since it might not be possible to
restore the situation to the status quo ante. Furthermore, that risk is
imminent, in so far as the acts likely to cause such a prejudice to the
rights claimed by Equatorial Guinea could occur at any moment. The
criterion of urgency is therefore also satisﬁed in the present case.
   91. The Court recalls that Equatorial Guinea also asks the Court to
indicate provisional measures in respect of items previously located on
the premises of 42 Avenue Foch (see paragraph 17 above), some of which

                                                                          25

         immunities and criminal proceedings (ord. 7 XII 16)          1170

have been removed by French authorities (see paragraph 22 above). As to
these items, the Court observes that Equatorial Guinea failed to demon-
strate the risk of irreparable prejudice and the urgency that the Court has
identiﬁed in respect of the premises at 42 Avenue Foch (see paragraph 90
above). Accordingly, it ﬁnds no basis to indicate provisional measures in
respect of these items.



            V. Conclusion and Measures to Be Adopted

   92. The Court concludes from all the above considerations that the
conditions required by its Statute for it to indicate provisional measures
in respect of the building located at 42 Avenue Foch in Paris have been
met. It is therefore appropriate for the Court to indicate certain measures
in order to protect the rights claimed by Equatorial Guinea in this regard
pending its ﬁnal decision.
   93. The Court recalls that it has the power, under its Statute, when a
request for provisional measures has been made, to indicate measures
that are in whole or in part other than those requested. Article 75, para-
graph 2, of the Rules of Court speciﬁcally refers to this power of the
Court. The Court has already exercised this power on several occasions
in the past (see, for example, Questions relating to the Seizure and Deten-
tion of Certain Documents and Data (Timor-Leste v. Australia), Provi-
sional Measures, Order of 3 March 2014, I.C.J. Reports 2014, p. 159,
para. 49).
   94. In the present case, having considered the terms of the provisional
measures requested by Equatorial Guinea, the Court ﬁnds that the mea-
sures to be indicated need not be identical to those requested. The Court
is of the view that, pending a ﬁnal decision in the case, the premises pre-
sented as housing the diplomatic mission of Equatorial Guinea at
42 Avenue Foch in Paris should enjoy treatment equivalent to that
required by Article 22 of the Vienna Convention, in order to ensure their
inviolability.
   95. With regard to the attachment (saisie pénale immobilière) of the
building at 42 Avenue Foch and the risk of conﬁscation, the Court notes
that there is a risk that such conﬁscation may occur before the date on
which the Court reaches its ﬁnal decision. In order to preserve the respec-
tive rights of either Party, the execution of any measure of conﬁscation is
to be stayed until the Court takes that decision.
   96. The Court recalls that Equatorial Guinea has requested it to indi-
cate measures aimed at ensuring the non-aggravation of the dispute. When
it is indicating provisional measures for the purpose of preserving speciﬁc
rights, the Court also possesses the power to indicate provisional measures
with a view to preventing the aggravation or extension of the dispute
whenever it considers that the circumstances so require (Request for Inter-
pretation of the Judgment of 15 June 1962 in the Case concerning the Tem-

                                                                        26

         immunities and criminal proceedings (ord. 7 XII 16)           1171

ple of Preah Vihear (Cambodia v. Thailand) (Cambodia v. Thailand),
Provisional Measures, Order of 18 July 2011, I.C.J. Reports 2011 (II),
pp. 551-552, para. 59). In this case, however, given the measures it has
decided to take, the Court does not deem it necessary to indicate addi-
tional measures aimed at ensuring the non-aggravation of the dispute.

                                      *
                                  *       *

  97. The Court reaﬃrms that its “orders on provisional measures under
Article 41 [of the Statute] have binding eﬀect” (LaGrand (Germany v.
United States of America), Judgment, I.C.J. Reports 2001, p. 506,
para. 109) and thus create international legal obligations for any party to
whom the provisional measures are addressed.

                                      *
                                  *       *

  98. The decision given in the present proceedings in no way prejudges
the question of the jurisdiction of the Court to deal with the merits of the
case or any questions relating to the admissibility of the Application or to
the merits themselves. It leaves unaﬀected the right of the Governments
of Equatorial Guinea and France to submit arguments in respect of those
questions.

                                      *
                                  *       *
  99. For these reasons,
  The Court,
  I. Unanimously,
  Indicates the following provisional measures :
   France shall, pending a ﬁnal decision in the case, take all measures at
its disposal to ensure that the premises presented as housing the diplo-
matic mission of Equatorial Guinea at 42 Avenue Foch in Paris enjoy
treatment equivalent to that required by Article 22 of the Vienna Conven-
tion on Diplomatic Relations, in order to ensure their inviolability ;

  II. Unanimously,
  Rejects the request of France to remove the case from the General
List.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this seventh day of December two thousand

                                                                         27

         immunities and criminal proceedings (ord. 7 XII 16)           1172

and sixteen, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of Equatorial Guinea and the Government of the French Republic.

                                         (Signed) Abdulqawi A. Yusuf,
                                                    Vice-President.
                                          (Signed) Philippe Couvreur,
                                                        Registrar.




  Judge Xue appends a separate opinion to the Order of the Court ;
Judges Gaja and Gevorgian append declarations to the Order of the
Court ; Judge ad hoc Kateka appends a separate opinion to the Order of
the Court.

                                                     (Initialled) A.A.Y.
                                                      (Initialled) Ph.C.




                                                                         28

